Citation Nr: 1232755	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  03-18 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1. Entitlement to service connection for left knee disability.

2. Entitlement to service connection for left wrist disability, described as carpal tunnel syndrome.

3. Entitlement to service connection for right wrist disability, described as carpal tunnel syndrome.

4. Entitlement to service connection for status post removal of meningioma tumors.

5. Entitlement to service connection for right shoulder disability, status post rotator cuff surgery.

6. Entitlement to service connection for pulled groin muscle.

7. Entitlement to service connection for left eye disability.

8. Entitlement to a disability rating higher than 20 percent for status post intracervical fusion, C4-C7, from December 3, 2001, to July 14, 2004.

9. Entitlement to an extension of a temporary 100 percent disability rating for convalescence from intracervical fusion beyond the period from July 15 to November 30, 2004.

10. Entitlement to a disability rating higher than 20 percent for status post intracervical fusion, C4-C7, following July 15, 2004, surgery and post-surgery convalescence.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to January 1967. He also had National Guard service.

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions by the New Orleans, Louisiana Regional Office (RO) of the United States Department of Veterans Affairs (VA). In an October 2002 rating decision, the RO denied service connection for disabilities of the left knee, left and right wrists, and right shoulder, and for status post removal of meningioma tumors, pulled groin muscle, and left eye disability. In a September 2004 rating decision, the RO granted service connection for status post intracervical fusion, and assigned a disability rating of 20 percent. In a June 2005 rating decision, the RO granted a temporary 100 percent disability rating for convalescence from intracervical fusion, effective from July 15, 2004, through October 31, 2004. In a March 2006 rating decision, the RO extended the 100 percent temporary convalescence rating through November 30, 2004.

The Veteran had a June 2012 video conference hearing before the undersigned Veterans Law Judge. At that time, the Veteran indicated that he wished to withdraw the claim for service connection for status post removal of meningioma tumors.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. A review of the documents in the electronic file to date reveals that they are either are duplicative of the evidence in the paper claims file or are irrelevant to the issues that the Board is deciding at this time.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). 38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of service connection for left knee, right wrist, and right shoulder, groin muscle, and left eye disabilities, and the issues of the rating for cervical spine disability from December 3, 2001, to July 14, 2004, and following July 2004 surgery and post-surgery convalescence, are addressed in the REMAND portion of the decision below, and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran sustained left hand injury in a motor vehicle accident during National Guard training in 1994.

2. The Veteran's cervical spine disability produces radiating pain and neuropathy into his left wrist and hand.

3. In June 2012, prior to promulgation of a decision in the appeal for service connection for status post removal of meningioma tumors, the Veteran communicated that he wished to withdraw the appeal with respect to that claim.

4. The July 2004 intracervical fusion surgery did not necessitate convalescence beyond November 30, 2004.


CONCLUSIONS OF LAW

1. Left wrist disability is a result of injury during service or is secondary to service-connected cervical spine disability. 38 U.S.C.A. §§ 101 (24), 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.310(a) (2011).

2. The criteria have been met for withdrawal by the Veteran of a substantive appeal on the issue of service connection for status post removal of meningioma tumors. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b) (2011).

3. Extension beyond November 30, 2004, of a temporary 100 percent disability rating for convalescence from intracervical fusion is not warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 4.30 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

The notice requirements of the VCAA require VA to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). The United States Court of Appeals for the Federal Circuit (Federal Circuit) ruled that insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA provided the Veteran with VCAA notice in letters issued in January 2002, February 2005, August 2008, and March 2010. In those letters, VA advised the Veteran what information and evidence was needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA. VA advised the Veteran of the information and evidence necessary to establish disability ratings and effective dates.

With respect to the issues that the Board is deciding at this time, VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including relevant service and non-service medical, service personnel records, VA examination reports, and transcripts of a February 2004 Decision Review Officer (DRO) hearing and the June 2012 Board videoconference hearing. The claims file does not contain medical records from the Veteran's 1963 to 1967 period of active service. The Veteran, however, does not contend that any of the currently claimed disabilities were incurred in or are otherwise related to that service period. Those records therefore are not necessary to adjudicate the current claims.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration on the merits of the claims that the Board is deciding at this time. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Left Wrist

The Veteran was in a motor vehicle accident (MVA) in September 1994, while he was on National Guard training duty. VA has established service connection for cervical spine disability related to that accident. The Veteran contends that left wrist injury sustained in that accident resulted in current left wrist disability, or that his service-connected cervical spine disability caused current left wrist disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Service connection may be granted for a disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). Service connection may also be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Certain chronic disabilities, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011). Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection. The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid. 38 C.F.R. § 3.303(d).

Active military service includes any period of active duty of training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, or a period of inactive duty training (INACDUTRA) during which the individual was disabled from an injury or aggravated in the line of duty. 38 U.S.C.A. § 101 (24); 38 C.F.R. § 3.6(a), (c), (d). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999). Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits. Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007). In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991). Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that the veteran still has such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107.

The Veteran was on National Guard ACDUTRA or INACDUTRA from September 12 to 16, 1994. On September 12, 1994, he was in an MVA, and was seen at a National Guard clinic. He reported pain in his neck, left hand, and left knee. The treating clinician noted slight tenderness over the second and third fingers. X-rays of the left hand showed no evidence of fracture, dislocation, or bone destruction. The left hand injury was described as bruising.

Private medical records show that in March 1997 the Veteran had surgery to address left carpal tunnel syndrome.

On VA medical examination in May 1999, the Veteran reported having sprained his left hand in the 1994 MVA. He stated that since then he had undergone two carpal tunnel surgeries, but that he still had some symptoms.

In the February 2004 DRO hearing, the Veteran reported having sustained left wrist injury in the September 1994 MVA.

In April 2004, private physician J. F. F., M.D., wrote that he had treated the Veteran since 1980. Dr. F. stated that in 1997 the Veteran had a release of a carpal tunnel in his left wrist. In April 2004, Dr. F. expressed the opinion that "it is highly probable that the motor vehicle accident in 1994 may have caused or aggravated problems with [the Veteran's] neck, left shoulder, left knee and possibly the left wrist."

The Veteran had a VA joints examination in June 2004 and a peripheral nerves examination in July 2004. In the joints examination, the Veteran reported having sprained his left wrist in the 1994 MVA. The examiner indicated that the Veteran stated that he had two carpal tunnel release surgeries before the 1994 MVA. The examiner found evidence of pain in the joints of the left thumb, but not in the left wrist. The examiner opined that old carpal tunnel syndromes were not related to the 1994 MVA. In the peripheral nerves examination, the examiner noted the history of cervical spine injury and left wrist carpal tunnel syndrome and surgery. Examination revealed decreased sensation to light touch and temperature in the left upper extremity. The examiner found that the Veteran's main symptomatology was pain that was referable to the cervical disease. The examiner stated that there seemed to be a causal relationship between the 1994 MVA and the pain, noting that the pain developed after the MVA.

In the June 2012 Board video conference hearing, the Veteran's wife stated that a treating physician had related the Veteran's wrist problems to his cervical spine disorder.

Later in June 2012, private orthopedist S. G. P., M.D., wrote that he had been treating the Veteran over the past several years. Dr. P. stated that the Veteran's cervical spine pain with symptoms radiating into the left upper extremity related back to a 1994 MVA.

In treatment following the 1994 MVA, the Veteran reported left hand pain and was found to have bruising of the hand. He had left carpal tunnel syndrome surgery in 1997. The assembled records leave questions as to whether he had left carpal tunnel syndrome before the 1994 MVA. The physician who performed the VA joints examination in 2004 opined that the left carpal tunnel syndrome was not related to the 1994 MVA. The 2004 VA neurology examiner and the private orthopedist Dr. P., however, both supported a causal connection between the service-connected cervical spine disability and disability in the Veteran's left upper extremity. The record thus reasonably support a finding that current left wrist disability is residual to the hand injury in the 1994 MVA or is proximately due to or the result of the cervical spine disability. The Board therefore grants service connection for left wrist disability.

Meningiomas

Under 38 U.S.C.A. § 7015, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. 38 C.F.R. §§ 20.202, 20.204(b).

In the June 2012 Board video conference hearing, the Veteran stated that he was withdrawing his appeal for service connection for status post removal of meningioma tumors. A written transcript of the hearing was produced. The Veteran's statement satisfies the requirements for withdrawing the appeal with respect to that claim. Thus, with respect to that claim, there is no remaining error of fact or law for appellate consideration, and the appeal is withdrawn. Accordingly, the Board does not have jurisdiction to review the appeal of that claim, and the appeal of that claim is dismissed.

Extension of Convalescence Rating

The Veteran had neck pain following an MVA during National Guard service in September 1994. He had neck pain treatment in 1996 and 1997, and physicians found cervical spine degenerative disc disease and degenerative joint disease. He underwent cervical spine surgery, with three level fusion, in July 1997. Ultimately, in 2004, the RO granted service connection, effective in 2001, for status post intracervical fusion, C4-C7.

In 2004, x-rays showed failure of the fusion hardware at C6-C7. On July 15, 2004, the Veteran had surgery to revise the C6-C7 fusion. The RO assigned a temporary 100 percent disability rating for convalescence from the July 2004 surgery. The RO made that rating effective from July 15, 2004, through October 31, 2004. The Veteran appealed for extension of the temporary total convalescence rating. The RO extended that rating through November 30, 2004. The Veteran has appealed for an extension of the convalescence rating beyond November 30, 2004.

Temporary total ratings for convalescence will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more. 38 C.F.R. § 4.30. If warranted by the circumstances, a total rating under 38 C.F.R. § 4.30 may be extended one, two, or three months beyond the initial three months, or, with the approval of the Veterans Service Center Manager, up to six months beyond the initial six month period. 38 C.F.R. § 4.30(b).

In June 2004, the Veteran had private treatment for new symptoms of neck pain. Cervical spine x-rays showed nonunion of a plate at C6-C7. The treating physician recommended surgical revision. 

On July 15, 2004, the Veteran had cervical spine surgery, with removal of failed plating at C6-C7 and placement of a cage and bone morphogenetic protein. The Veteran was discharged from the hospital the day after the surgery, and instructed to follow up with his physician in three weeks.

In a November 2004 statement, the Veteran requested a 100 percent rating for recuperation from the July 2004 surgery. 

In VA outpatient treatment in February 2005, it was noted that the Veteran had undergone cervical spine surgery and that he had cervical radiculopathy. The treating physician noted mild cervical spine paravertebral tenderness and spasm. Pain medication was continued.

In August 2005, a treating physician noted that the Veteran reported ongoing neck pain. The physician found tenderness to palpation of the neck, and a decreased range of motion of the cervical spine. Cervical spine MRI taken in August 2005 showed post-surgical changes at C4 to C7. At C6-C7, there was no recurrent disc herniation, but osteophytes contributed to mild neural foraminal stenosis.

In an August 2005 statement, the Veteran reported that motion in his neck was limited, and pain in his neck required medication. In private pain treatment from August 2005 through February 2006, the Veteran reported neck pain that was constant and worsened with activity. In an April 2006 statement, the Veteran reported ongoing daily neck pain that became worse with any activity. He stated that his neck pain was accompanied by headache. He asserted that his neck and shoulder pain made him unable to work.

In a private evaluation in August 2006, the Veteran reported daily neck and left arm pain worsened by raising his arms over his head, moving his neck, or riding a lawn mower. The examiner did not find limitation of motion of the neck.

In September 2006, the Veteran's wife wrote that the Veteran had minimal mobility of his neck. She stated that his neck pain required strong medication, was worsened by any activity, and interfered with sleep.

In 2010 and 2012, physicians reported that the Veteran had ongoing neck pain. In July 2010, the Veteran reported that before and since the 2004 surgery he had daily neck pain.

In the June 2012 Board video conference hearing, the Veteran reported ongoing neck pain. The Veteran's wife indicated that, after the July 2004 cervical spine surgery, the treating physician did not give the Veteran a release to go back to work. She reported that the medication that the Veteran took for his neck pain made him drowsy.

A total rating for convalescence ultimately was granted for four months following hospital discharge after the July 2004 cervical spine surgery. The Veteran contends that the convalescence rating should be extended because he has continued to have neck pain, and his treating physician did not release him to return to work after the 2004 surgery. Records in the claims file indicate that, due to his neck disability and other disabilities, the Veteran did not return to employment after the 1997 cervical spine surgery, and he remained retired before the 2004 surgery. The absence of a doctor's release to resume work after the 2004 surgery therefore does not help to show that the condition of the Veteran's neck after surgery necessitated convalescence beyond November 30, 2004. There is no medical evidence indicating that the condition of the Veteran's cervical spine after the July 2004 surgery necessitated convalescence beyond November 30, 2004. No medical evidence indicates, and the Veteran has not asserted, that the surgery left incompletely healed wounds, necessitated immobilization of the neck, or necessitated house confinement beyond November 30, 2004. The preponderance of the evidence therefore is against extension of the total rating for convalescence beyond November 30, 2004.


ORDER

Entitlement to service connection for left wrist disability is granted.

The appeal for service connection for status post removal of meningioma tumors is dismissed.

Entitlement to an extension beyond November 30, 2004, of a temporary 100 percent disability rating for convalescence from intracervical fusion is denied.


REMAND

In treatment following the September 1994 MVA during ACDUTRA, the Veteran reported pain in his left knee. The Veteran reports ongoing left knee symptoms, but medical evidence, including the report of a June 2004 examination, leaves a question as to whether the Veteran has current disability of his left knee. The Board therefore remands the issue for a new examination to determine whether there is left knee disability. The examination should include review of the claims file, and, if there is current left knee disability, an opinion as to the likelihood that such current disability is related to injury in the 1994 MVA.

The Veteran is seeking service connection for right wrist disability. He indicates that he has had right carpal tunnel syndrome surgery, and he asserts that the carpal tunnel syndrome may be attributable to his service-connected cervical spine disability. The record of treatment following the September 1994 MVA does not show any complaints of pain in the right wrist or hand, and the Veteran has not clearly asserted that right wrist disability is related to that MVA. There are records in the claims file that refer to a history of right carpal tunnel syndrome surgery, but no records from that treatment and surgery. On remand, the Veteran should be asked to identify the provider and approximate date of his right wrist treatment, and records of that treatment should be sought. The Veteran should have a VA examination with review of the claims file to determine the nature of any current right wrist disability, and the likelihood that any such disability was caused by or has been aggravated by the cervical spine disability, or is related to the September 1994 MVA.

The Veteran contends that he has right shoulder disability related to the MVA during National Guard training in September 1994, or secondary to his service-connected cervical spine disability. Records of treatment following the 1994 MVA are silent as to complaints involving the right shoulder. In 1996, the Veteran had treatment for right shoulder pain. X-rays showed degenerative and possibly post-traumatic changes. The Veteran had right shoulder surgery in August 1996. In recent years, the Veteran has reported ongoing right shoulder pain. In 2004, a VA examiner opined that it is unlikely that the Veteran's current right shoulder arthritis is related to the 1994 MVA. Private medical records reflect that the Veteran has a cervical spine disorder and pain in the neck and upper extremities. Some of those records reflect reports of right shoulder pain. While the assembled evidence raises a possibility that current right shoulder disability is due to the service-connected cervical spine disability, there is no clear medical opinion regarding such secondary service connection. The VA examination requested on remand should include review of the right shoulder, with opinion as to the likely etiology of current disability, including the likelihood that the cervical spine disability caused or has aggravated any current right shoulder disability.

The Veteran is seeking service connection for pulled groin muscles. On July 23, 1993, the Veteran was seen at the aid station at an Air National Guard base in Tennessee. He reported that on July 16, 1993, he developed groin pain after lifting a sod cutter to put on a pallet. The treating clinician raised a possibility of hernia or epididymitis. The Veteran was seen again the next day, July 24, 1993, at a Louisiana Air National Guard clinic. The treating clinician found no evidence of hernia, and provided an assessment of muscle strain. The claims file does not contain records of the dates of the Veteran's Air National Guard training service in 1993. Therefore, it is not clear whether the pulled muscle reported in the July 1993 record was incurred during an ACDUTRA or INACDUTRA period such that any ongoing disability could be considered to have been incurred in service. The Board is remanding the issue to obtain service records showing the dates of the Veteran's National Guard service during the relevant period.

The Veteran has left cornea scarring and diminished vision. He attributes his current left eye disability to eye infection caused by using dirty gas masks during National Guard training. He has indicated that this happened as early as the 1980s, but that he does not remember exactly when. There are notations of eye infections in medical records from National Guard facilities in 1990 and 1994, and in private treatment from 1992 forward. The claims file does not contain records of the dates of periods of National Guard ACDUTRA and INACDUTRA that the Veteran served. The issue therefore is remanded to obtain those dates. A medical examination report indicates that the Veteran enlisted in the Louisiana Air National Guard in April 1977. A personnel record reflects that he was separated from that service in September 1998.

The Veteran sustained neck injury in an MVA during National Guard service in September 1994. In medical treatment in 1996 and 1997, and physicians found cervical spine degenerative disc disease and degenerative joint disease. He underwent cervical spine surgery, with three level fusion, in July 1997. On several occasions, the Veteran sought service connection for cervical spine disability. Ultimately, in 2004, the RO granted service connection, effective December 3, 2001, for status post intracervical fusion, C4-C7. The RO assigned a 20 percent disability rating. The Veteran appealed for a higher rating.

In 2004, x-rays showed failure of the fusion hardware at C6-C7. On July 15, 2004, the Veteran had surgery to revise the C6-C7 fusion. The RO assigned a temporary 100 percent disability rating for convalescence from the July 2004 surgery. The RO initially made that rating effective from July 15, 2004, through October 31, 2004. The Veteran appealed for extension of the temporary total convalescence rating, and the RO extended that rating through November 30, 2004. Following the convalescence period, the RO returned the rating to 20 percent, effective December 1, 2004. The Veteran has continued his appeal of the rating for the cervical spine disability, and is seeking ratings higher than 20 percent from December 3, 2001, to July 14, 2004, and from December 1, 2004, forward.

Evidence was assembled regarding the Veteran's claim for service connection for cervical spine disability, and the claims file contains medical records regarding the Veteran's cervical spine disability in the 1990s, and from 2004 forward. The assembled records provide little information about the effects and severity of the Veteran's cervical spine disability from 2000 through 2003. The Board will remand the cervical spine rating issue for the Veteran to identify the sources of treatment for neck disability during that period, and the AMC or RO to seek records of the treatment the Veteran identifies.

Medical records from 2004 forward contain reports of limitation of motion of the cervical spine, however, there is no record of measurements in degrees of the range of motion. In addition, the Veteran has not had a VA examination of his cervical spine since the July 2004 surgery. The evidentiary development on remand therefore is to include a VA examination, which should measurement of the range of motion and the notation of the duration of any incapacitating episodes of cervical disc disease.

As noted above, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Prior to providing the claim file to a clinician for review, the AMC or RO should review the documents in the electronic file, determine whether any of those documents are not in the paper claims file and are relevant to the issues on appeal, and make any such documents available to the clinician for review.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011). Expedited handling is requested.)

1. In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. The AMC or RO is to review the electronic file. If documents contained therein are deemed to be relevant to the remanded issues, and are not duplicative of the documents already found in the paper claims file, take action to ensure that the records in the electronic file are made available (whether by electronic means or by printing) to the clinician who is asked to review the claims file and provide professional opinions in conjunction with the development requested herein.

2. Obtain from the Louisiana Air National Guard records for the Veteran's National Guard service from April 1977 to September 1978 that show the dates of each of the Veteran's periods of National Guard training duty, and that show whether each period of training duty was active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).

3. Ask the Veteran to state where and when he underwent treatment, including surgery, for carpal tunnel syndrome of the right wrist. Request records of the treatment the Veteran identifies, and associate those records with the claims file.

4. Ask the Veteran to identify the clinicians and facilities where he received treatment for his cervical spine disorders from the beginning of 2000 through the end of 2003. Request records of the treatment the Veteran identifies, and associate those records with the claims file.

5. Schedule the Veteran for a VA examination to address the existence, nature, and likely etiology of any current disabilities of the left knee, right wrist, and right shoulder, and the current manifestations of cervical spine disability status post intracervical fusion, C4-C7. Provide the examiner with the Veteran's claims file, including any newly obtained records, for review. After reviewing the claims file and examining the Veteran, the examiner should indicate whether the Veteran has any current disorder of the left knee, right wrist, and right shoulder, and should provide a diagnosis for any current disorder of each of those joints.

For each current disorder of the left knee, the examiner should provide an opinion as to whether it is as likely as not (at least a 50 percent probability) that the disorder is related to injury sustained in the 1994 motor vehicle accident.

For each current disorder of the right wrist and right shoulder, the examiner should provide an opinion as to whether it is at least as likely as not that that the disorder is proximately due to or the result of the Veteran's cervical spine disorders, or has been aggravated by the cervical spine disorders.


With regard to current post-surgical cervical spine disability, the examiner should report the ranges of motion, in degrees, of the Veteran's cervical spine. The examiner should state whether there is additional impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. If the Veteran's cervical spine disability has necessitated periods of bed rest prescribed by a physician and treatment by a physician, the examiner should state the total duration, in days or weeks, of such incapacitating episodes over the twelve months preceding the examination.

The examiner should explain the reasoning leading to the opinions that he or she provides.

6. After completion of the above, review the expanded record and determine if the remanded claims can be granted. If any of the remanded claim remains denied, issue a supplemental statement of the case and afford the Veteran an opportunity to respond. Thereafter, return the case to the Board for appellate review.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


